This matter having been duly presented to the Court on the motion filed by the Office of Attorney Ethics pursuant to Rule 2:11-6, seeking reconsideration of the Court's Order of July 10, 2018, in respect of the Disciplinary Review Board's decision in DRB 17-371 recommending discipline of Joseph Peter Barrett, formerly of Salt Lake City, Utah, who was admitted to the bar of this State in 1997;
And good cause appearing;
It is ORDERED that the motion for reconsideration is granted; and it is further
ORDERED that the parties may include and address supplemental information, such as that requested by the Office of Attorney Ethics, including the projected effect of the decision on the numbers of motions for reciprocal discipline; the rules of reciprocal discipline and the standard of proof in other jurisdictions; and prior cases in which matters from other jurisdictions with differing burdens of proof have proceeded as motions for reciprocal discipline; and it is further
ORDERED that the Office of Attorney Ethics shall file an original and eight copies of its brief with the Clerk of the Court and serve two copies of the brief on respondent on or before December 6, 2018, and respondent shall serve and file a responding brief on or before January 7, 2019; and it is further
ORDERED that any proceedings beyond briefing shall be established by the Court.